Case: 10-11141 Document: 00511442569 Page: 1 Date Filed: 04/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 12, 2011
                                     No. 10-11141
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




WOLFPACADUMAS EL-BEY,

                                                   Plaintiff-Appellant,

versus

17TH DISTRICT COURT; JUDGE MELODY WILKINSON;
FROST NATIONAL BANK; LISA RODRIGUEZ; JERRY M. WALLER,

                                                   Defendants-Appellees.




                    Appeal from the United States District Court
                         for the Northern District of Texas
                                  No. 4:10-CV-718




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Wolfpacadumas El-Bey appeals the 28 U.S.C. § 1915(e)(2)(B) dismissal of


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-11141 Document: 00511442569 Page: 2 Date Filed: 04/12/2011

                                   No. 10-11141

his civil complaint as frivolous and for failure to state a claim upon relief which
could be granted. We review the dismissal of a claim as frivolous under § 1915-
(e)(2)(B)(i) for abuse of discretion, and we review a dismissal for failure to state
a claim under § 1915(e)(2)(B)(ii) de novo. Black v. Warren, 134 F.3d 732, 733
(5th Cir. 1998).
        El-Bey’s original complaint, entitled “Writ of Mandamus,” asked the dis-
trict court to order a state judge to rule on a motion filed by El-Bey in state
court. In a supplemental pleading, El-Bey sought declaratory relief and dam-
ages.
        The district court has no power to direct state officials in the performance
of their functions. Moye v. Clerk, DeKalb Cnty. Superior Court, 474 F.2d 1275,
1275-76 (5th Cir. 1973). Moreover, to the extent that El-Bey was seeking a man-
damus and other relief, his conclusional and nonsensical pleadings failed to pro-
vide any coherent legal basis for such relief. Because El-Bey has not demon-
strated that the district court erred in dismissing his pleadings as frivolous and
for failure to state a claim, the judgment is AFFIRMED.




                                          2